II116th CONGRESS1st SessionS. 2845IN THE SENATE OF THE UNITED STATESNovember 13, 2019Ms. Ernst (for herself, Ms. Sinema, Mr. Lee, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family and Medical Leave Act of 1993, to repeal certain limits on leave for married
			 individuals employed by the same employer.
	
		1.Short titleThis Act may be cited as the Fair Access for Individuals to Receive Leave Act or the FAIR Leave Act.
		2.Repeal of certain time limitations on leave for spousesSection 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is repealed.